PAGE, Justice
(concurring specially).
I join in the special concurrence of Justice Gilbert.
income and expense figures, verified net renta-ble areas, and anticipated income and expenses, for income-producing property must be provided to the county assessor within 60 days after the petition has been filed under this chapter. Failure to provide the information required in this paragraph shall result in the dismissal of the petition, unless the failure to provide it was due to the unavailability of the evidence at that time.